Exhibit 10.33

Schedule of Compensation for Named Executive Officers

 

Name

  

Job Title

   Annual
Base
Salary    Target Bonus %
of Base Salary  

W. Alan McCollough

  

Chairman

Retired Chief Executive Officer*

   $ 975,000    100 %

Philip J. Schoonover

   President and Chief Executive Officer    $ 900,000    100 %

Michael E. Foss

   Executive Vice President and Chief Financial Officer    $ 575,000    80 %

George D. Clark, Jr.

   Executive Vice President; President – Retail Stores    $ 525,000    80 %

Fiona P. Dias

   Executive Vice President; Chief Marketing Officer    $ 475,000    80 %

Douglas T. Moore

   Executive Vice President; Chief Merchandising Officer    $ 500,000    80 %

--------------------------------------------------------------------------------

* Mr. McCollough retired as Chief Executive Officer effective February 28, 2006.

For fiscal year 2007, the Compensation and Personnel Committee of the Company’s
Board of Directors has established specified earnings per share levels as the
performance goal under the Circuit City Stores, Inc. 2003 Annual
Performance-Based Bonus Plan. Bonuses are payable based on the Company’s
achievement of the performance goal and may be higher or lower than the target
bonus level.